ALMON, Justice.
Summary judgment for defendant is affirmed on the authority of Simpson v. City of Montgomery, 282 Ala. 368, 211 So.2d 498 (1968).
The plaintiff, Sylvia Tucker, filed a complaint for damages alleging that defendant,Alabama Power Company, had negligently placed a power pole “in the median of Meighan Boulevard in dangerous proximity to motor vehicle traffic travelling on Meighan Boulevard and as a proximate cause of said negligence plaintiff [operating a motor vehicle] struck the power pole causing [specified injuries and damages].” Alabama Power Company filed an affidavit of its employee James D. Carlisle which included a map showing the pole to be approximately in the center of the median, six feet from one curb, seven feet three inches from the other, and forty-five feet from the end of the median. The map also shows a seven and one-half inch granite curb as the “typical curb layout.” These measurements are uncontested.
In Simpson, supra, plaintiff’s
“... automobile collided with an unlighted utility pole situated on the median *1074separating East bound and West bound lanes for vehicular travel on said Highland Avenue, which said pole was located approximately 2 feet 7 inches from the East curb line of a four inch high granite curb of said median and approximately 4 feet 3 inches from the North curb line of said four inch high granite curb of said median and approximately 19 feet from the South curb line of said four inch high granite curb of said median ... . ”
282 Ala. at 370, 211 So.2d 498.
It is clear under the facts of this case that Alabama Power Company is not guilty of negligence. Therefore, there is no need to reconsider the Simpson case.
The judgment of the circuit court is therefore affirmed.
AFFIRMED.
TORBERT, C.J., and MADDOX, SHORES and JONES, JJ., concur.
BEATTY, J., dissents, joined by FAULKNER, EMBRY and ADAMS, JJ.